        Case 5:20-cv-09314-BLF Document 1 Filed 12/23/20 Page 1 of 16



 1   BETSY C. MANIFOLD (SBN 182450)
     RACHELE R. BYRD (SBN 190634)
 2   MARISA C. LIVESAY (SBN 223247)
     BRITTANY N. DEJONG (SBN 258766)
 3   WOLF HALDENSTEIN ADLER
       FREEMAN & HERZ LLP
 4   750 B Street, Suite 1820
 5   San Diego, CA 92101
     Telephone: (619) 239-4599
 6   Facsimile: (619) 234-4599
     manifold@whafh.com
 7   byrd@whafh.com
     livesay@whafh.com
 8   dejong@whafh.com

 9   Attorneys for Plaintiff
10   [Additional Counsel on Signature Page]

11
                              UNITED STATES DISTRICT COURT
12                          NORTHERN DISTRICT OF CALIFORNIA
13   SHIVA STEIN,                        )         Case No.
                                         )
14                                       )
                 Plaintiff,
15                                       )
                                         )         COMPLAINT FOR VIOLATIONS OF
      v.                                 )         SECTIONS 14(a) AND 20(a) OF THE
16
                                         )         SECURITIES EXCHANGE ACT OF
17   TELENAV, INC., DOUGLAS MILLER, H.P. )         1934
     JIN, SAMUEL CHEN, WES CUMMINS, and )
18   RANDY L. ORTIZ,                     )         DEMAND FOR JURY TRIAL
                                         )
19                       Defendants.     )
                                         )
20
21
22
23
24
25
26
27
28




                            COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                          AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
        Case 5:20-cv-09314-BLF Document 1 Filed 12/23/20 Page 2 of 16



 1           Plaintiff Shiva Stein (“Plaintiff”), by her attorneys, makes the following allegations
 2   against Telenav, Inc. (“Telenav” or the “Company”) and the members of the board of directors
 3   of Telenav (the “Board” or “Individual Defendants,” along with Telenav, collectively referred to
 4   as the “Defendants”), for their violations of Sections 14(a) and 20(a) of the Securities Exchange
 5   Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a), SEC Rule 14a-9, 17 C.F.R.
 6   240.14a-9, and Regulation G, 17 C.F.R. § 244.100 in connection with the proposed acquisition
 7   (the “Proposed Transaction”) of Telenav by affiliates of V99 Inc. (“V99”). The allegations in
 8   this complaint are based on the personal knowledge of Plaintiff as to herself and on information
 9   and belief (including the investigation of counsel and review of publicly available information)
10   as to all other matters stated herein.
11                                            INTRODUCTION
12          1.     This is an action brought by Plaintiff to enjoin a transaction whereby Viking Merger
13   Sub, Inc., a Delaware corporation and direct wholly owned subsidiary of V99 (“Merger Sub”)
14   will merge with and into Telenav, with Telenav continuing as the surviving corporation as a direct
15   wholly owned subsidiary of V99 (“Proposed Transaction”). Pursuant to the Merger Agreement,
16   Telenav shareholders will receive $4.80 in cash for each share of Telenav common stock owned
17   (the “Merger Consideration”). The Board has unanimously recommended to the Company’s
18   stockholders that they vote for the Proposed Transaction at the special meeting of the Telenav
19   shareholders. Telenav shareholders will own approximately 36% of the post-transaction entity
20   and V99 shareholders will own 64% of the post-transaction entity.
21           2.    To convince Telenav stockholders to vote in favor of the Proposed Transaction, on
22   December 17, 2020, the Board authorized the filing of a materially incomplete and misleading
23   Proxy Statement on Schedule 14A (the “Proxy Statement”) with the Securities and Exchange
24   Commission (“SEC”). The Proxy Statement violates Sections 14(a) and 20(a) of the Exchange
25   Act by noncompliance with Regulation G and SEC Rule 14a-9 (17 C.F.R. § 244.100 and 17
26   C.F.R. § 240.14a-9, respectively).
27           3.    Defendants have failed to disclose certain material information necessary for
28   Telenav stockholders to properly assess the fairness of the Proposed Transaction, thereby


                              COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                            AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                   -1-
        Case 5:20-cv-09314-BLF Document 1 Filed 12/23/20 Page 3 of 16



 1   violating SEC rules and regulations and rendering certain statements in the Proxy Statement
 2   materially incomplete and misleading.
 3           4.    In particular, the Proxy Statement contains materially incomplete and misleading
 4   information concerning the financial forecasts for the Company prepared and relied upon by the
 5   Board in recommending to the Company’s stockholders that they vote in favor of the Proposed
 6   Transaction. The same forecasts were used by Telenav’s financial advisor, B. Riley Securities,
 7   Inc. (“B. Riley”), in conducting their valuation analyses in support of its fairness opinion. The
 8   Proxy Statement also contains materially incomplete and misleading information concerning
 9   certain financial analyses performed by the financial advisor.
10           5.    The material information that has been omitted from the Proxy Statement must be
11   disclosed prior to the forthcoming stockholder vote in order to allow the stockholders to make an
12   informed decision regarding the Proposed Transaction.
13           6.    For these reasons, and as set forth in detail herein, Plaintiff asserts claims against
14   Defendants for violations of Sections 14(a) and 20(a) of the Exchange Act, based on Defendants’
15   violations of Regulation G and Rule 14a-9. Plaintiff seeks to enjoin Defendants from holding the
16   stockholders vote on the Proposed Transaction and taking any steps to consummate the Proposed
17   Transaction unless, and until, all material information discussed below is disclosed to Telenav
18   stockholders sufficiently in advance of the vote on the Proposed Transaction or, in the event the
19   Proposed Transaction is consummated without corrective disclosures, to recover damages
20   resulting from Defendants’ violations of the Exchange Act.
21                                    JURISDICTION AND VENUE
22           7.    This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange
23   Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges
24   violations of Section 14(a) and 20(a) of the Exchange Act.
25           8.    This Court has personal jurisdiction over each defendant named herein because
26   each defendant is either a corporation that does sufficient business in California or an individual
27   who has sufficient minimum contacts with California to render the exercise of jurisdiction by the
28   California courts permissible under traditional notions of fair play and substantial justice.


                              COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                            AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                     -2-
        Case 5:20-cv-09314-BLF Document 1 Filed 12/23/20 Page 4 of 16



 1           9.    Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C.
 2   § 78aa, as well as under 28 U.S.C. § 1391, because V99 is headquartered in this District.
 3                                                PARTIES
 4           10.   Plaintiff has owned the common stock of Telenav since prior to the announcement
 5   of the Proposed Transaction herein complained of and continues to own this stock.
 6           11.   Telenav is a corporation duly organized and existing under the laws of Delaware
 7   and maintains its principal offices in Santa Clara, California. Telenav is, and at all relevant times
 8   hereto was, listed and traded on the NASDAQ Stock Exchange under the symbol “TNAV.”
 9           12.   Defendant Douglas Miller has been a member of the Board since 2015.
10           13.   Defendant H.P. Jin is a co-founder of the Company and has been a member of the
11   Board and president of the Company since 1999.
12           14.   Defendant Samuel Chen has been a member of the Board since 2002.
13           15.   Defendant Wes Cummins has been a member of the Board since 2016.
14           16.   Defendant Randy L. Ortiz has been a member of the Board since 2017.
15           17.   The Defendants referred to in paragraphs 12-16 are collectively referred to herein as
16   the “Individual Defendants” and/or the “Board.”
17           18.   The Defendants referred to in paragraphs 11-16 are collectively referred to herein as
18   the “Defendants.”
19                                  SUBSTANTIVE ALLEGATIONS
20   The Proposed Transaction
21           19.   On November 3, 2020, Telenav announced that it had entered into the Agreement
22   and Plan of Merger with V99 (the “Merger Agreement”):
23           SANTA CLARA, Calif.--(BUSINESS WIRE)--Telenav, Inc. (NASDAQ:
24           TNAV), a leading provider of connected-car and location-based services, today
             announced that it has entered into a definitive merger agreement to be acquired by
25           V99, Inc., a Delaware corporation led by HP Jin, Co-Founder, President, and
             Chief Executive Officer of Telenav, for $4.80 per share in an all cash transaction
26           that values Telenav at approximately $241 million. HP Jin, Samuel T. Chen, a
27           director of Telenav, and a certain entity affiliated with Mr. Chen, are expected to
             provide debt financing in connection with the proposed transaction.
28


                              COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                            AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                      -3-
     Case 5:20-cv-09314-BLF Document 1 Filed 12/23/20 Page 5 of 16



        The per share purchase price represents a premium of approximately 33.3 percent
 1      over Telenav’s closing stock price on October 1, 2020, the last full trading day
 2      prior to announcing that the Special Committee had received a non-binding “go-
        private” proposal from V99. Upon completion of the transaction, Telenav will
 3      become a private company with the flexibility to continue investing in its
        connected-car strategy.
 4
 5      “We are pleased to have reached this agreement with V99, which we believe will
        deliver immediate value to stockholders and positions Telenav to accelerate its
 6
        journey towards a connected-car future with smarter, easier and safer innovation,”
 7      said Douglas Miller, Lead Independent Director and a member of the Telenav
        Special Committee. “The transaction is the result of a thoughtful and
 8      comprehensive review of value creation opportunities available to Telenav. We
        are confident that this transaction is in the best interest of Telenav and all of its
 9
        stakeholders, and we look forward to working with HP and V99 to complete the
10      transaction.”

11
        “Today’s announcement represents an exciting new chapter for Telenav,” said HP
12      Jin, Co-Founder, President and Chief Executive Officer. “As a private company,
        we will have the resources and flexibility to continue our growth and execute on
13      our OEM-centric, connected-car strategy as the market for connected-car
14      capabilities continues to expand. I would like to thank the Special Committee for
        taking the time to thoroughly evaluate and review V99’s offer and Telenav’s
15      employees for their continued focus throughout this process. I am honored to
        continue leading Telenav through its next phase of growth and success, and I am
16      confident Telenav will thrive as a privately held company.”
17
        Transaction Details
18      Acting upon unanimous recommendation by the Special Committee, the Telenav
19      Board of Directors unanimously approved the merger agreement and the merger,
        with Messrs. Jin and Chen recusing themselves from all related discussions and
20      abstaining from the vote. The Special Committee negotiated the terms of the
        merger agreement with assistance from its independent financial and legal
21      advisors.
22
        The agreement includes a 30-day “go-shop” period expiring on December 2,
23      2020, which permits the Special Committee and its advisors to solicit alternative
24      acquisition proposals from third parties. The Special Committee will have the
        right to terminate the merger agreement to enter into a superior proposal subject
25      to the terms and conditions of the merger agreement. There can be no assurance
        that this “go-shop” will result in a superior proposal, and Telenav does not intend
26      to disclose developments with respect to the solicitation process unless and until it
27      determines such disclosure is appropriate or otherwise required.

28


                        COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                      AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                -4-
        Case 5:20-cv-09314-BLF Document 1 Filed 12/23/20 Page 6 of 16



             Additionally, Messrs. Jin and Chen, Changbin Wang, and each of their affiliates
 1           and related parties, have executed a voting and support agreement with the
 2           Company, pursuant to which, among other things, such parties have agreed to
             vote their shares of Telenav stock in accordance with the recommendation of the
 3           Special Committee or the Telenav Board of Directors with respect to the merger
             agreement and the merger and to otherwise support any proposal that the Special
 4
             Committee or the Telenav Board of Directors receives prior to the expiration of
 5           the “go-shop” period, and determines is a superior proposal and provides an
             appropriate notice to V99 on or prior to December 16, 2020, including by voting
 6           or tendering their shares of Telenav stock in accordance with the recommendation
             of the Special Committee or the Telenav Board of Directors, as applicable, with
 7
             respect to such superior proposal.
 8
             The transaction is expected to close during the first calendar quarter of 2021,
 9
             subject to customary closing conditions, including approval by Telenav
10           stockholders, approval by Telenav stockholders holding a majority of the
             outstanding shares owned by stockholders other than Mr. Jin, Mr. Chen,
11           Changbin Wang, and each of their affiliates and related parties, and receipt of
12           regulatory approvals. Upon closing of the transaction, Telenav common stock will
             no longer be listed on any public market. Telenav will continue to be
13           headquartered in Santa Clara, California.
14
             First Quarter 2021 Earnings Conference Call Update
15           Separately, Telenav today announced financial results for the first quarter of
             2021, which are available on the “Investor Relations” section of the Telenav
16           website. In light of the announced transaction with V99, Telenav has cancelled
17           the earnings conference call previously scheduled for November 5, 2020 at 2:00
             p.m. Pacific Time. During the pendency of the transaction, Telenav will issue
18           earnings releases consistent with its current schedule, but will suspend earnings
             conference calls and webcasts.
19
20           Advisors
             B. Riley Securities, Inc. and Wilson Sonsini Goodrich & Rosati, P.C. are serving
21           as financial advisor and legal advisor, respectively, to the Telenav Special
22           Committee. Norton Rose Fulbright LLP is serving as legal advisor to V99, Inc.

23                                                 ***
24   The Materially Misleading and Incomplete Solicitation Statement
25          20.     On December 17, 2020, Defendants caused the Proxy Statement to be filed with
26   the SEC in connection with the Proposed Transaction.         The Proxy Statement solicits the
27   Company’s shareholders to vote in favor of the Proposed Transaction. Defendants were obligated
28   to carefully review the Proxy Statement before it was filed with the SEC and disseminated to the


                             COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                           AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                 -5-
        Case 5:20-cv-09314-BLF Document 1 Filed 12/23/20 Page 7 of 16



 1   Company’s shareholders to ensure that it did not contain any material misrepresentations or
 2   omissions. However, the Proxy Statement misrepresents and/or omits material information that is
 3   necessary for the Company’s shareholders to make an informed decision concerning whether to
 4   vote in favor of the Proposed Transaction, in violation of Sections 14(a) and 20(a) of the
 5   Exchange Act.
 6   Financial Forecasts
 7          21.      The Proxy Statement discloses tables for forecasts for Telenav, including the
 8   Fiscal 2021 Plan and the Long Term Financial Model (the “Projections”). The Special Committee
 9   directed Telenav management to update the Projections in order to assist B. Riley in connection
10   with B. Riley’s financial analyses and potential acquirors other than V99 in considering
11   acquisition of the Company (the “Updated Projections”). There are two versions of the Updated
12   Projections – one that assumed that Telenav would secure a next generation program with one of
13   its automobile manufacturer customers (the “Extension Projections”) and one that assumed that
14   Telenav would not secure this customer (the “No Extension Projections”, and together with the
15   Extension Projections, Updated Projections, and the Projections, will be collectively referred to as
16   the “Company Projections”). However, the Proxy Statement fails to provide material information
17   concerning these Projections, which were developed by the Company’s management and relied
18   upon by the Board in recommending that the shareholders vote in favor of the Proposed
19   Transaction. These financial forecasts were also relied upon by B. Riley in rendering its fairness
20   opinion.
21          22.      With respect to the Company Projections, the Proxy Statement fails to provide: (i)
22   the value of certain line items used to calculate (a) Operating profit, (b) income before taxes, (c)
23   income from continuing operations, (d) net income, (e) pro-forma net income, and (f) adjusted
24   EBITDA, all of which are non-GAAP measures; (ii) a reconciliation to its most comparable
25   GAAP measures, in direct violation of Regulation G and, consequently, Section 14(a); and (iii)
26   stock-based compensation.
27          23.      The SEC has indicated that if the most directly comparable GAAP measure is not
28   accessible on a forward-looking basis, the company must disclose that fact, provide any


                             COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                           AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                     -6-
        Case 5:20-cv-09314-BLF Document 1 Filed 12/23/20 Page 8 of 16



 1   reconciling information that is available without unreasonable effort, identify any unavailable
 2   information and disclose the probable significance of that information. A company is permitted to
 3   provide the projected non-GAAP measure, omit the quantitative reconciliation and qualitatively
 4   explain the types of gains, losses, revenues or expenses that would need to be added to or
 5   subtracted from the non-GAAP measure to arrive at the most directly comparable GAAP
 6   measure, without attempting to quantify all those items.
 7          24.      When a company discloses non-GAAP financial measures in a registration
 8   statement that were relied on by a board of directors to recommend that shareholders exercise
 9   their corporate suffrage rights in a particular manner, the company must, pursuant to SEC
10   regulatory mandates, also disclose all forecasts and information necessary to make the non-GAAP
11   measures not misleading, and must provide a reconciliation (by schedule or other clearly
12   understandable method) of the differences between the non-GAAP financial measure disclosed or
13   released with the most comparable financial measure or measures calculated and presented in
14   accordance with GAAP. 17 C.F.R. § 244.100.
15          25.      Indeed, the SEC has increased its scrutiny of the use of non-GAAP financial
16   measures in communications with shareholders. Former SEC Chairwoman Mary Jo White has
17   stated that the frequent use by publicly traded companies of unique company-specific, non-GAAP
18   financial measures (as Telenav included in the Proxy Statement here), implicates the centerpiece
19   of the SEC’s disclosures regime:
20           In too many cases, the non-GAAP information, which is meant to supplement the
21           GAAP information, has become the key message to investors, crowding out and
             effectively supplanting the GAAP presentation. Jim Schnurr, our Chief
22           Accountant, Mark Kronforst, our Chief Accountant in the Division of Corporation
             Finance and I, along with other members of the staff, have spoken out frequently
23
             about our concerns to raise the awareness of boards, management and investors.
24           And last month, the staff issued guidance addressing a number of troublesome
             practices which can make non-GAAP disclosures misleading: the lack of equal or
25           greater prominence for GAAP measures; exclusion of normal, recurring cash
             operating expenses; individually tailored non-GAAP revenues; lack of
26
             consistency; cherry-picking; and the use of cash per share data. I strongly urge
27           companies to carefully consider this guidance and revisit their approach to non-
             GAAP disclosures. I also urge again, as I did last December, that appropriate
28


                             COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                           AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                  -7-
           Case 5:20-cv-09314-BLF Document 1 Filed 12/23/20 Page 9 of 16



              controls be considered and that audit committees carefully oversee their
 1            company’s use of non-GAAP measures and disclosures.1
 2            26.      The SEC has repeatedly emphasized that disclosure of non-GAAP forecasts can
 3   be inherently misleading and has therefore heightened its scrutiny of the use of such forecasts.2
 4   Indeed, the SEC’s Division of Corporation Finance released a new and updated Compliance and
 5   Disclosure Interpretation (“C&DI”) on the use of non-GAAP financial measures to clarify the
 6   extremely narrow and limited circumstances, known as the business combination exemption,
 7   where Regulation G would not apply.3
 8            27.      More importantly, the C&DI clarifies when the business combination exemption
 9   does not apply:
10
              There is an exemption from Regulation G and Item 10(e) of Regulation S-K for
11            non-GAAP financial measures disclosed in communications subject to Securities
              Act Rule 425 and Exchange Act Rules 14a-12 and 14d-2(b)(2); it is also intended
12
              to apply to communications subject to Exchange Act Rule 14d-9(a)(2). This
13            exemption does not extend beyond such communications. Consequently, if the
              same non-GAAP financial measure that was included in a communication filed
14            under one of those rules is also disclosed in a Securities Act registration
              statement, proxy statement, or tender offer statement, this exemption from
15
              Regulation G and Item 10(e) of Regulation S-K would not be available for that
16            non-GAAP financial measure.
     Id.
17
              28.      Thus, the C&DI makes clear that the so-called “business combination” exemption
18
     from the Regulation G non-GAAP to GAAP reconciliation requirement applies solely to the
19
     1
20            Mary Jo White, Keynote Address, International Corporate Governance Network Annual
     Conference: Focusing the Lens of Disclosure to Set the Path Forward on Board Diversity, Non-
21   GAAP, and Sustainability (June 27, 2016), https://www.sec.gov/news/speech/chair-white-icgn-
     speech.html (last visited Dec. 22, 2020) (emphasis added).
22   2
              See, e.g., Nicolas Grabar and Sandra Flow, Non-GAAP Financial Measures: The SEC’s
23   Evolving Views, HARVARD LAW SCHOOL FORUM ON CORPORATE GOVERNANCE (June 24, 2016),
     https://corpgov.law.harvard.edu/2016/06/24/non-gaap-financial-measures-the-secs-evolving-
24   views/ (last visited Dec. 22, 2020); Gretchen Morgenson, Fantasy Math Is Helping Companies
25   Spin Losses Into Profits,                 THE NEW YORK TIMES (Apr. 22, 2016),
     http://www.nytimes.com/2016/04/24/business/fantasy-math-is-helping-companies-spin-losses-
26   into-profits.html?_r=0 (last visited Dec. 22, 2020).
     3
              Non-GAAP Financial Measures, U.S. SECURITIES AND EXCHANGE COMMISSION (Apr. 4,
27   2018), https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm#101 (last visited Dec.
28   22, 2020). To be sure, there are other situations where Regulation G would not apply but are not
     applicable here.

                               COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                             AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                  -8-
       Case 5:20-cv-09314-BLF Document 1 Filed 12/23/20 Page 10 of 16



 1   extent that a third-party, such as a financial advisor, has utilized projected non-GAAP financial
 2   measures to render a report or opinion to the Board. To the extent the Board also examined and
 3   relied on internal financial forecasts to recommend a transaction, Regulation G applies.
 4            29.    Thus, to bring the Proxy Statement into compliance with Regulation G as well as
 5   cure the materially misleading nature of the forecasts under SEC Rule 14a-9 as a result of the
 6   omitted information, Defendants must provide a reconciliation table of the non-GAAP measures
 7   to the most comparable GAAP measures.
 8   Financial Analyses
 9            30.    With respect to B. Riley’s Selected Companies Analysis, the Proxy Statement fails
10   to disclose: (i) the results of B. Riley’s analysis of the estimated tax savings attributable to
11   Telenav’s net operating losses (“NOLs”) and the implied value of Telenav’s NOLs.
12            31.    With respect to B. Riley’s Discounted Cash Flow Analysis, the Proxy Statement
13   fails to disclose: (i) Telenav management’s estimates of the impact of Telenav’s NOLs; (ii) with
14   respect to the Extension Projections, the underlying inputs and basis for applying a range of
15   terminal value multiples of 5.5x to 6.5x to Telenav’s estimated fiscal year 2025E Adjusted
16   EBITDA and discount rates ranging from 15.5% to 20.5%; (iii) with respect to the No Extension
17   Projections, the underlying inputs and basis for applying a range of terminal value multiples of
18   3.5x to 4.5x to Telenav’s estimated fiscal year 2025E Adjusted EBITDA and discount rates
19   ranging from 15.5% to 20.5%; and (iv) Telenav’s free cash flows and all line items used to
20   calculate free cash flows.
21            32.    With respect to B. Riley’s Premiums Paid Analysis, the Proxy Statement fails to
22   disclose the transactions and premiums paid in those transactions observed by B. Riley in the
23   analysis.
24            33.    With respect to B. Riley’s NOL Analysis, the Proxy Statement fails to disclose the
25   basis, inputs and assumptions for applying discount rates ranging from 16.5% to 19.5%;
26            34.    In sum, the Proxy Statement independently violates both: (i) Regulation G, which
27   requires a presentation and reconciliation of any non-GAAP financial measure to their most
28   directly comparable GAAP equivalent; and (ii) Rule 14a-9, since the material omitted information


                              COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                            AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                   -9-
       Case 5:20-cv-09314-BLF Document 1 Filed 12/23/20 Page 11 of 16



 1   renders certain statements, discussed above, materially incomplete and misleading. As the Proxy
 2   Statement independently contravenes the SEC rules and regulations, Defendants violated Section
 3   14(a) and Section 20(a) of the Exchange Act by filing the Proxy Statement to garner votes in
 4   support of the Proposed Transaction from Telenav shareholders.
 5             35.   Absent disclosure of the foregoing material information prior to the special
 6   shareholder meeting to vote on the Proposed Transaction, Plaintiff will not be able to make a fully
 7   informed decision regarding whether to vote in favor of the Proposed Transaction, and she is thus
 8   threatened with irreparable harm, warranting the injunctive relief sought herein.
 9                                    FIRST CAUSE OF ACTION
               (Against All Defendants for Violations of Section 14(a) of the Exchange Act
10
                           and 17 C.F.R. § 244.100 Promulgated Thereunder)
11             36.   Plaintiff repeats and re-alleges each allegation set forth above as if fully set forth
12   herein.
13             37.   Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the
14   use of the mails or by any means or instrumentality of interstate commerce or of any facility of a
15   national securities exchange or otherwise, in contravention of such rules and regulations as the
16   Commission may prescribe as necessary or appropriate in the public interest or for the protection
17   of investors, to solicit or to permit the use of his name to solicit any proxy statement or consent or
18   authorization in respect of any security (other than an exempted security) registered pursuant to
19   section 78l of this title.” 15 U.S.C. § 78n(a)(1).
20             38.   As set forth above, the Proxy Statement omits information required by SEC
21   Regulation G, 17 C.F.R. § 244.100, which independently violates Section 14(a). SEC Regulation
22   G, among other things, requires an issuer that chooses to disclose a non-GAAP measure to
23   provide a presentation of the “most directly comparable” GAAP measure, and a reconciliation “by
24   schedule or other clearly understandable method” of the non-GAAP measure to the “most directly
25   comparable” GAAP measure. 17 C.F.R. § 244.100(a).
26             39.   The failure to reconcile the numerous non-GAAP financial measures included in
27   the Proxy Statement violates Regulation G and constitutes a violation of Section 14(a).
28


                               COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                             AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                      - 10 -
       Case 5:20-cv-09314-BLF Document 1 Filed 12/23/20 Page 12 of 16



 1                                 SECOND CAUSE OF ACTION
               (Against All Defendants for Violations of Section 14(a) of the Exchange Act
 2
                               and Rule 14a-9 Promulgated Thereunder)
 3             40.   Plaintiff repeats and re-alleges each allegation set forth above as if fully set forth
 4   herein.
 5             41.   SEC Rule 14a-9 prohibits the solicitation of shareholder votes in registration
 6   statements that contain “any statement which, at the time and in the light of the circumstances
 7   under which it is made, is false or misleading with respect to any material fact, or which omits to
 8   state any material fact necessary in order to make the statements therein not false or misleading . .
 9   . .” 17 C.F.R. § 240.14a-9.
10             42.   Regulation G similarly prohibits the solicitation of shareholder votes by
11   “mak[ing] public a non-GAAP financial measure that, taken together with the information
12   accompanying that measure . . . contains an untrue statement of a material fact or omits to state a
13   material fact necessary in order to make the presentation of the non-GAAP financial measure . . .
14   not misleading.” 17 C.F.R. § 244.100(b).
15             43.   Defendants have issued the Proxy Statement with the intention of soliciting
16   shareholder support for the Proposed Transaction. Each of the Defendants reviewed and
17   authorized the dissemination of the Proxy Statement, which fails to provide critical information
18   regarding, amongst other things, the financial forecasts for the Company.
19             44.   In so doing, Defendants made untrue statements of fact and/or omitted material
20   facts necessary to make the statements made not misleading. Each of the Individual Defendants,
21   by virtue of their roles as officers and/or directors, were aware of the omitted information but
22   failed to disclose such information, in violation of Section 14(a). The Individual Defendants were
23   therefore negligent, as they had reasonable grounds to believe material facts existed that were
24   misstated or omitted from the Proxy Statement, but nonetheless failed to obtain and disclose such
25   information to shareholders although they could have done so without extraordinary effort.
26             45.   The Individual Defendants knew or were negligent in not knowing that the Proxy
27   Statement is materially misleading and omits material facts that are necessary to render it not
28   misleading. The Individual Defendants undoubtedly reviewed and relied upon the omitted


                              COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                            AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                      - 11 -
       Case 5:20-cv-09314-BLF Document 1 Filed 12/23/20 Page 13 of 16



 1   information identified above in connection with their decision to approve and recommend the
 2   Proposed Transaction.
 3             46.   The Individual Defendants knew or were negligent in not knowing that the
 4   material information identified above has been omitted from the Proxy Statement, rendering the
 5   sections of the Proxy Statement identified above to be materially incomplete and misleading.
 6             47.   The Individual Defendants were, at the very least, negligent in preparing and
 7   reviewing the Proxy Statement. The preparation of a registration statement by corporate insiders
 8   containing materially false or misleading statements or omitting a material fact constitutes
 9   negligence. The Individual Defendants were negligent in choosing to omit material information
10   from the Proxy Statement or failing to notice the material omissions in the Proxy Statement upon
11   reviewing it, which they were required to do carefully as the Company’s directors. Indeed, the
12   Individual Defendants were intricately involved in the process leading up to the signing of the
13   Merger Agreement and the preparation of the Company’s financial forecasts.
14             48.   Telenav is also deemed negligent as a result of the Individual Defendants’
15   negligence in preparing and reviewing the Proxy Statement.
16             49.   The misrepresentations and omissions in the Proxy Statement are material to
17   Plaintiff, who will be deprived of her right to cast an informed vote if such misrepresentations and
18   omissions are not corrected prior to the vote on the Proposed Transaction.
19             50.   Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s
20   equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that
21   Defendants’ actions threaten to inflict.
22                                    THIRD CAUSE OF ACTION
                                 (Against the Individual Defendants for
23                           Violations of Section 20(a) of the Exchange Act)

24             51.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

25   herein.

26             52.   The Individual Defendants acted as controlling persons of Telenav within the

27   meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

28   officers and/or directors of Telenav, and participation in and/or awareness of the Company’s


                               COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                             AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                      - 12 -
       Case 5:20-cv-09314-BLF Document 1 Filed 12/23/20 Page 14 of 16



 1   operations and/or intimate knowledge of the incomplete and misleading statements contained in
 2   the Proxy Statement filed with the SEC, they had the power to influence and control and did
 3   influence and control, directly or indirectly, the decision making of the Company, including the
 4   content and dissemination of the various statements that Plaintiff contends are materially
 5   incomplete and misleading.
 6            53.    Each of the Individual Defendants was provided with or had unlimited access to
 7   copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to
 8   and/or shortly after these statements were issued and had the ability to prevent the issuance of the
 9   statements or cause the statements to be corrected.
10            54.    In particular, each of the Individual Defendants had direct and supervisory
11   involvement in the day-to-day operations of the Company, and, therefore, is presumed to have
12   had the power to control or influence the particular transactions giving rise to the Exchange Act
13   violations alleged herein, and exercised the same. The Proxy Statement at issue contains the
14   unanimous recommendation of each of the Individual Defendants to approve the Proposed
15   Transaction. They were thus directly involved in preparing the Proxy Statement.
16            55.    In addition, as the Proxy Statement sets forth at length, and as described herein,
17   the Individual Defendants were involved in negotiating, reviewing, and approving the Merger
18   Agreement. The Proxy Statement purports to describe the various issues and information that the
19   Individual Defendants reviewed and considered. The Individual Defendants participated in
20   drafting and/or gave their input on the content of those descriptions.
21            56.    By virtue of the foregoing, the Individual Defendants have violated Section 20(a)
22   of the Exchange Act.
23            57.    As set forth above, the Individual Defendants had the ability to exercise control
24   over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by
25   their acts and omissions as alleged herein. By virtue of their positions as controlling persons,
26   these Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and
27   proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.
28            58.    Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s


                              COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                            AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                    - 13 -
       Case 5:20-cv-09314-BLF Document 1 Filed 12/23/20 Page 15 of 16



 1   equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that
 2   Defendants’ actions threaten to inflict.
 3                                         RELIEF REQUESTED
 4             WHEREFORE, Plaintiff demands judgment against Defendants as follows:
 5             A.    Preliminarily and permanently enjoining Defendants and their counsel, agents,
 6   employees and all persons acting under, in concert with, or for them, from proceeding with,
 7   consummating, or closing the Proposed Transaction, unless and until the Company discloses the
 8   material information discussed above which has been omitted from the Proxy Statement;
 9             B.    In the event that the proposed transaction is consummated, rescinding it and
10   setting it aside, or awarding rescissory damages;
11             C.    Awarding compensatory damages against Defendants, individually and severally,
12   in an amount to be determined at trial, together with pre-judgment and post-judgment interest at
13   the maximum rate allowable by law, arising from the Proposed Transaction;
14             D.    Awarding Plaintiff the costs and disbursements of this action and reasonable
15   allowances for fees and expenses of Plaintiff’s counsel and experts; and
16             E.    Granting Plaintiff such other and further relief as the Court may deem just and
17   proper.
18                                     DEMAND FOR JURY TRIAL
19             Plaintiff hereby demands a trial by jury.
20
     DATED: December 23, 2020                              WOLF HALDENSTEIN ADLER
21
                                                           FREEMAN & HERZ LLP
22
                                                           By:   /s/ Rachele R. Byrd
23                                                               RACHELE R. BYRD
24                                                         BETSY C. MANIFOLD
                                                           RACHELE R. BYRD
25                                                         MARISA C. LIVESAY
26                                                         BRITTANY N. DEJONG
                                                           750 B Street, Suite 1820
27                                                         San Diego, CA 92101
                                                           Telephone: (619) 239-4599
28                                                         Facsimile: (619) 234-4599


                              COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                            AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                   - 14 -
       Case 5:20-cv-09314-BLF Document 1 Filed 12/23/20 Page 16 of 16



                                               manifold@whafh.com
 1                                             byrd@whafh.com
                                               livesay@whafh.com
 2                                             dejong@whafh.com
 3
                                               Of Counsel:
 4
                                               WOLF HALDENSTEIN ADLER
 5                                              FREEMAN & HERZ LLP
                                               GLORIA KUI MELWANI
 6                                             270 Madison Avenue
 7                                             New York, NY 10016
                                               Telephone: (212) 545-4600
 8                                             Facsimile: (212) 686-0114
 9                                             Counsel for Plaintiff
10
11
12
13
14
15
     810231

16
17
18
19
20
21
22
23
24
25
26
27
28


                        COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                      AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                           - 15 -
